PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/785,954
Filing Date: 17 Oct 2017
Appellant(s): Hilbrink et al.



__________________
Gladys Negron-Munoz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
IV. B) The rejection of independent claim 1

Appellant argues that Rosenblatt disclose invoking a remote control application on a smart device, but does not disclose a main remote control user interface - having the elements claimed - to be displayed in a display of the smart device in direct response to the remote control application being invoked. Rather, in response to the remote control application being invoked in Rosenblatt, a user interface having user interface elements for use in selecting a further user interface (where the further user interface has the claimed elements for controlling operations of a device, such as a DVR) is caused to be displayed. 

Examiner respectfully disagrees.
First, Rosenblatt teaches that the remote control application could also be a standalone application as shown in ¶98, “it should be appreciated that the instructions for 
Second, Rosenblatt teaches the ability to download and install Plug-In that the user can use to control devices See Fig. 10, Fig. 11, 154, Fig. 47B, ¶253, “button 622, labeled “Classic Remote,” may allow a user to control the DVR 607 using a traditional remote control, as may be associated with the device from its manufacturer. By way of example, in the manner described above, the manufacturer of the DVR 607 may provide a software copy of the traditional remote control in the control software plug-in to enable the user to control the DVR 607 in the same manner on the handheld device 40 as with a physical traditional remote”. This is further clarified in Fig. 32 456, “Obtain Install Control Software Plug-in”, 458, “Control Controllable Device From Controlling Device Using Control Software Plug-in”. Microsoft Computer Dictionary defines Plug-in as “1. A small software program that plugs into a larger application to provide added functionality. 2. A software component that plugs into the Netscape Navigator. Plug-ins permit the Web browser to access and execute files embedded in HTML documents that are in formats the browser normally would not recognize, such as many animation, video, and audio files. Most plug-ins are developed by software companies who have proprietary software in which the embedded files are created. Compare helper application”; therefore the Plugin is a software program that the user install and could be invoked in response to a direct interaction with a predetermined icon (e.g. selecting icon 622 will invoke the application to control a device). 



Examiner respectfully disagrees.
First, Rosenblatt teaches that the remote control application could be a standalone application as shown in ¶98, “it should be appreciated that the instructions for carrying out such techniques on the electronic device 10 may represent a standalone application” and Kim teach the ability to invoke a widget by interacting with an icon See Fig. 5A-5B related to an application without the opening of the application (widget that can execute functions related to an application) See Fig. 5A-5B, ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and displays a result of operating the application program on a screen. In other words, a widget is a driving method by which functions provided by a web browser such as Internet explorer are provided without opening the web browser”, ¶46, “user gives a command to display the control widget contents for a specific device”. Therefore Kim teach the ability to modify Rosenblatt to include a widget associated with a control application that could be invoked to present different options by selecting an icon associated with the widget. It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated 
Second, Rosenblatt teaches the ability to invoke different plug-in using a single input on a predetermined button See Fig. 47B, ¶253, “button 622, labeled “Classic Remote,” may allow a user to control the DVR 607 using a traditional remote control, as may be associated with the device from its manufacturer. By way of example, in the manner described above, the manufacturer of the DVR 607 may provide a software copy of the traditional remote control in the control software plug-in to enable the user to control the DVR 607”. Microsoft Computer Dictionary defines Plug-in as “1. A small software program that plugs into a larger application to provide added functionality. 2. A software component that plugs into the Netscape Navigator. Plug-ins permit the Web browser to access and execute files embedded in HTML documents that are in formats the browser normally would not recognize, such as many animation, video, and audio files. Most plug-ins are developed by software companies who have proprietary software in which the embedded files are created. Compare helper application”; therefore the Plugin is a software program that the user install and invoke to execute in response to a direct interaction with a predetermined icon (e.g. selecting icon 622 will invoke the application and display control interface as shown in Fig. 47D, selecting icon 626 will display second control interface related to the first user interface as shown in Fig. 47C). Therefore Rosenblatt teach the ability to invoke on the smart device a remote control that corresponds to the remote application but include less number of function (e.g. most used function) by selecting icon 626 will display second control interface related to the first user 
Second, Kim also teaches the ability to invoke a widget related to an application by selecting an icon See Fig. 5A without the opening of the application See Fig. 5A-5B, ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and displays a result of operating the application program on a screen. In other words, a widget is a driving method by which functions provided by a web browser such as Internet explorer are provided without opening the web browser”, ¶46, “user gives a command to display the control widget contents for a specific device”. Therefore Kim teach the ability to modify Rosenblatt to include a widget associated with a control application that could be invoked to present different options by selecting an icon associated with the widget. It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an easy access to commonly used user interface elements, without introducing additional clutter or confusion.



Examiner respectfully disagrees.
First, Rosenblatt teaches the ability to associate different plugins with a single device See at least ¶253, “button 622, labeled “Classic Remote,” may allow a user to control the DVR 607 using a traditional remote control”, ¶254, “button 626, labeled “Hybrid Remote,” may enable a user to control the DVR 607 using a combination of elements from the classic remote accessible via the button 622 and the media remote available via the button 624” and Kim is relied on to modify the second user input interface plugin associated with the same device “Hybrid Remote” to a widget by showing that widget could be used to control devices ¶46, “user gives a command to display the control widget contents for a specific device”.
Second, a person of an ordinary skill in the art will be motivated to improve Rosenblatt by using Kim teachings to modify Rosenblatt to provide an easy access to commonly used user interface elements, without the need to open the application or introducing clutter or confusion See Kim, ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and 
Third, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an easy access to commonly used user interface elements, without the need to open the application introducing additional clutter or confusion.
Fourth, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues that the Office has concluded that “Rosenblatt as modified by Kim teach the ability to add a widget for a specific device therefore the widget could be a single widget for a single device” (OA, pg. 19), it is respectfully submitted that this how or why one of skill in the art would modify the remote control of Rosenblatt - which is intended to be used to control multiple devices - to add only a single widget for a single device. 
Examiner respectfully disagrees.
First, the office was providing a response to the argument provided by the appellant in relation to Xiao that teach the ability to invoke a widget based on a predetermined gesture that it would confusing to use different widgets as the user will and how this may confuse the user as it will be difficult to know which device’s widget will be activated from the multiple devices widgets (Page 19, argument 14 of the non-final office action mailed on 9/17/2020). So simply the office was clarifying that the presented claims require only a single widget and a single device therefore the arguments is not really related to a scenario that could occur within the scope of the presented claims. Further this was only a single point out of four points of the response provided by the office and as mentioned it was to clarify that this argument is not based on the presented claim language as the claims require a single widget to be activated for controlling a single device. 

Appellant argues that it has not been explained in detail how or why this motivation to generally add a single widget for a single device would further lead one of skill in the art to modify Rosenblatt to arrive at the exact invention claimed in which an invoked remote control application and an invoked widget are used to control the specific device that was specified to the remote control application (which it would not).

Examiner respectfully disagrees.
First, Kim explicitly teaches that widgets are to execute application function without the need to open the application. Rosenblatt teach that the remote control application could be a standalone application as shown in ¶98, “it should be appreciated that the instructions for carrying out such techniques on the electronic device 10 may represent a standalone application” and as mentioned previously Kim teach the ability to invoke a widget by interacting with an icon See Fig. 5A-5B related to an application without the opening of the application (widget that can execute functions related to an application) See Fig. 5A-5B, ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and displays a result of operating the application program on a screen. In other words, a widget is a driving method by which functions provided by a web browser such as Internet explorer are provided without opening the web browser”, ¶46, “user gives a command to display the control widget contents for a specific device”. Therefore Kim teach the ability to modify Rosenblatt to include a widget associated with a control application that could be invoked to present different options by selecting an icon associated with the widget. It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an easy access to 
Second, as mentioned previously the office was providing a response to the argument provided by the appellant in relation to Xiao that teach the ability to invoke a widget based on a predetermined gesture that it would be confusing to use different widgets as it will be difficult to know which device’s widget will be activated from the multiple devices widgets (Page 19, argument 14 of the non-final office action mailed on 9/17/2020). So simply the office was clarifying that the presented claims require only a single widget for a single device and Rosenblatt teach the ability to install any number of plugin to control a device or more; therefore the arguments is not really related to a scenario that could occur within the scope of the presented claims. Further this was only a single point out of four points of the response provided by the office and as mentioned it was to clarify that this argument is not based on the presented claim language as the claims require a single widget to be activated for controlling a single device. 
Third, examiner notes that the Appellant did not provide the presented argument that the office responded to or the full response that was provided by the office (Page 19-21, argument 14 of the non-final office action mailed on 9/17/2020); therefore the argument and the response are provided bellow for convenience.

    PNG
    media_image2.png
    915
    910
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    945
    778
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    180
    747
    media_image4.png
    Greyscale

Appellant argues that it has not been explained in detail how or why one of skill in the art would replace the relied upon “plug-ins” or Rosenblatt (i.e., software components that add a specific feature to an existing computer program and which are inoperable without the existing computer program first being invoked contrary to that which is claimed), with the widgets of Kim (or how such a system would even operate, which Appellant submits it would not) to the extent this is the modification being proposed (OA, pgs. 15-16).
Examiner respectfully disagrees.
First, the examiner notes that the Appellant arguments do not include any evidence regarding why substitution of a plugin with a widget would prevent the system from operation. 
Second, Kim explicitly teaches that widgets are to execute application function without the need to open the application. Rosenblatt teach that the remote control application could be a standalone application as shown in ¶98, “it should be appreciated that the instructions for carrying out such techniques on the electronic device 10 may represent a standalone application” and as mentioned previously Kim teach the ability to invoke a widget by interacting with an icon See Fig. 5A-5B related to an application without the opening of the application (widget that can execute functions related to an application) See Fig. 5A-5B, ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and displays a result of operating the application program on a screen. In other words, a widget is a driving method by which functions provided by a web browser such as Internet explorer are provided without opening the web browser”, ¶46, “user gives a command to display the control widget contents for a specific device”. Therefore Kim teach the ability to modify Rosenblatt to include a widget associated with a control application that could be invoked to present different options by selecting an icon associated with the widget. It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an easy access to commonly used user interface elements, without introducing additional clutter or confusion.
Third, widget is a Graphical User Interface that allow the user to interact with applications (including plugins) See Kim ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and displays a result of operating the application program on a screen. In other words, a widget is a driving method by which functions provided by a web browser such as Internet explorer are provided without opening the web browser”
 
Appellant argues that it would have not been obvious for a person of ordinary skill in the art to modify Rosenblatt to include a widget as taught by Kim as Rosenblatt already 

Examiner respectfully disagrees.
Rosenblatt uses different techniques including a technique that do not use NFC tapping (not all devices include NFC) between a device and a smart phone (e.g. wireless communication See Fig. 33A, Fig. 35) and require the user to select an icon (Fig. 34-35), then select a specific device icon to activate (Fig. 47A), and select from the screen of the selected device a primary user interface or a secondary user interface (Fig. 47B) to invoke the control application (Fig. 47C, 47D) See f229, Fig. 34-35 which is a long and confusing process for the user that could be facilitated by associating a widget that could be activated to display specific user interface using a single input. It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an easy access to commonly used user interface elements, without introducing additional clutter or confusion. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of 

Appellant argues that the fact that two references are “both related to” a given art is not, by itself, a rational reasoning for combining the references. In this regard, the offered statement of similarity does not constitute an articulated reasoning with rational underpinning as to why a POSITA would combine elements of one reference with another, and why a POSITA would modify the teachings of the references to arrive at the claimed invention. Furthermore, to the extent that Office is asserting that a POSITA “could” have combined the references to reach the claimed invention, this is also insufficient for obviousness.
Examiner respectfully disagrees.
The Office did not rely only on the fact that Rosenblatt and Kim are analogues art as the rationale for combining reference. The Office pointed out a problem or at least a room for improvement that would motivate a person of an ordinary skill in the art to use Kim teachings to improve Rosenblatt, and as Kim and Rosenblatt are analogues art, doing the modification would have been associated with an acceptable expectation for success See Office Action mailed on 9/17/2020 P.6, “It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to use Kim teaching to associate different widgets with the different devices. Rosenblatt and Kim are both related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt to provide an easy access to commonly used user interface elements, without introducing additional clutter or confusion”.

Appellant appears to argue the motivation to combine Rosenblatt and Xiao, as it did not provide evidence that explain in detail why or how would modify Rosenblatt.
Examiner respectfully disagrees.
The office provided evidence regarding the combination of Rosenblatt and Xiao See O.A. mailed on 9/17/2020 Page 7, “It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the activation of a second user interface based on a predetermined gesture at any time. Rosenblatt, Kim, and Xiao are related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an approach that provides flexible, efficient techniques for enabling control of content over a display, particularly a touchable display (Xiao, [0002]).”

Appellant argues that Rosenblatt require NFC tapping operation to operate or the like is required to provide the Rosenblatt to operate and therefore one of skill in the art will not modify Rosenblatt to provide a user interface for controlling device based on a predetermined gesture at any time as the system will not be able to determine which device remote control to display.
First, Rosenblatt as modified by Kim teaches the ability to provide the user with the option to select the device that need to be control for providing its widget See Kim 
Second, Xiao teaches the ability to control multiple devices using widgets See Fig. 2, 125, 205, 209, 207, that could be accessed based on predetermined user input at any time provided to invoke the remote control widget on the smart device See ¶61-¶62, “swipe bottom up to top to open or activate widgets, web services or other executables presented as or along with media content”, system invoke the widget at any time based on the detected swipe gesture). Therefore, Rosenblatt-Kim could be modified based on Xiao teachings to provide a user interface for controlling device based on a predetermined gesture at any time. Rosenblatt, Kim, and Xiao are related to the art of implementing different devices remote control over portable device, therefore a person of ordinary skill in the art will be motivated to modify Rosenblatt with a reasonable expectation of success to provide an approach that provides flexible, efficient techniques for enabling control of content over a display, particularly a touchable display (Xiao, [0002]).


Appellant argues that the office has merely identified disparate parts within each of the references and has simply concluded that these parts would have been combined without providing any further explanation as to how the elements are to be combined, i.e., exactly how Rosenblatt is to be modified (OA, pgs. 6 and 7), and/or how the elements -when combined - would result in the exact invention claimed. As such, the Office has failed to meet the notice requirements of 35 U.S.C. 132.
Examiner respectfully disagrees.
The office provided a detailed rejection clarifying how and why the reference will be modified to result in the exact invention claimed. Examiner respectfully notes that the appellant is providing general allegations that do not reach the degree of an argument.

Appellant argues that the that, because “plug-ins” and “widgets” have not been evidenced by the Office to be similar or even interchangeable elements (which they are not), the assertion that “a person of ordinary skill in the art will be motivated to modify 
First, Kim teaches that the main usage or functionality of the widgets is to be able to execute and interact with applications without the need to open the application as web browsers (web browser include plug-in) See at least ¶24, “widget is a small graphical user interface (GUI) which operates an application program on a computer operating system and displays a result of operating the application program on a screen. In other words, a widget is a driving method by which functions provided by a web browser such as Internet explorer are provided without opening the web browser”
Second, the examiner notes that the appellant concluded that “plug-ins” and “widgets” are not similar or even interchangeable elements without providing any evidence or explanation.
Third, the examiner notes that the office established a prima facie case, and the burden shifts to applicant to come forward with rebuttal evidence or argument to overcome the prima facie case. See, e.g., Bell, 991 F.2d at 783-84, 26 USPQ2d at 1531; Rijckaert, 9 F.3d at 1532, 28 USPQ2d at 1956; Oetiker, 977 F.2d at 1445, 24 USPQ2d at 1444 (MPEP 2144.08 II. A). 






Respectfully submitted,
/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        

Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.